ELLISON, J.
Plaintiff was a passenger on one of defendant’s street cars in Kansas City. In making ready to alight from the car she was thrown violently to the street and sustained the injuries for which she brought this action. She recovered judgment in the circuit court. .
Since the verdict was for the plaintiff, we must assume all the evidence in her behalf to be true and must allow to her all reasonable inferences to be drawn therefrom. It appears that she was traveling east and signalled the car to stop at McGee street. That she then arose from her seat and proceeded to the platform of the car preparatory to alighting when it should stop. As the car slowed down as though to stop, she stepped close to the edge of the platform, at the same time gathering her skirts in her hand so as to be.ready for stepping off when the car should stop. Just at this time the motorman caused the car to be suddenly and violently jerked forward so that plaintiff was thrown with great force upon the street, from whence she was taken up by persons who witnessed the fall. There was no attempt made by plaintiff to get off the ear: She suffered serious injury.
It is somewhat difficult to follow the different objections taken to the judgment. The petition clearly *451charges "that plaintiff was a passenger and that she' was thrown upon the street through the carelessness and negligence of defendant’s servants by the sudden jerking or starting of the ear as she was “preparing to alight therefrom.” These allegations were sustained by the short statement of fact which we have just set out.
Defendant mistakenly assumes that plaintiff alleged the car had stopped, because it is stated the car was suddenly jerked and started. There was no allegation of the car having come to a stop, nor was the case submitted to the jury on that ground. The case stated and made by the evidence was that the signal was given for the car to stop, and that in obedience thereto it had slowed down as though going to stop, when suddenly it was caused to jerk or start forward. Starting up by a sudden jerk does not necessarily mean the ear was started from a stop, but may well mean, in connection such as in this instance, a starting in rapid movement from a slow movement.
So the only question in the case is, was the plaintiff guilty of contributory negligence in leaving her seat, after signaling for a stop, and going to the platform and preparing to alight when she saw the car was slowing down as though to come to a stop? In view of the well nigh universal habit and custom of passengers to so act, there can be but one answer to the question. If passengers who are not incumbered in such way as to render the act dangerous, and who are in full capacity to care for themselves, as most of them are, should remain seated until the car has come to a full stop, travel would be mush hampered and impeded. It is common observation that street railways do not require or encourage this from their patrons. Cases showing it to be negligence to alight from a moving car do not meet the question now presented.
Street railway companies encourage riding on cars by standing on the platforms, or vestibules, or aisles. *452They do this by permitting it and by inviting it by stopping and taking on passengers when there is no other place to ride. The evidence shows that passengers were riding on the platform at the time of plaintiff’s injury. Then what reason can there be for putting blame upon her for going to the platform preparatory to getting off when the ear should stop?
The instructions properly submitted the case to the jury. What we have said as to the facts really disposes of all objections made thereto. None of them, assumed the car had stopped.
The objection to the instruction on the measure of damages is extremely critical.
The instructions for the defendant were entirely fair and presented every phase of the case to the jury upon which its defense could rest. The modification made to two of them was without fault. Nor is there any ground to support the suggestion that one of them would confuse the jury in referring to an instruction as “instruction 1” instead of* “instruction 1-P.”
We cannot discover any ground for interference with the verdict, and the judgment is accordingly affirmed.
All concur.